          Case 1:21-cv-03468-LTS Document 7 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENT A. ALLEN,

                                Plaintiff,

                    -against-                                  1:21-CV-3468 (LTS)

 ANTWAN PATTON (BIG BOI); ANTONIO                              CIVIL JUDGMENT
 REID (HITCO ENTERTAINMENT); JEFF
 BEZOS (AMAZON),

                                Defendants.

       Pursuant to the order issued August 11, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to receive electronic service of notices and documents in this

action. (ECF 3.)

SO ORDERED.

 Dated:   August 11, 2021
          New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
